Citation Nr: 0534149	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left eye injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left ear injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran testified before the undersigned at a hearing 
held at the RO in May 2005.  

At the May 2005 hearing, the veteran testified that he had 
been experiencing tinnitus, or ringing in his ears, since 
service.  This raises the issue of entitlement to service 
connection for tinnitus, and the Board refers that issue to 
the RO for action.  

The issues of entitlement to service connection for residuals 
of a left eye injury and entitlement to service connection 
for residuals of a left ear injury and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a left eye injury; the veteran did not 
appeal the March 2002 decision.  

2.  Evidence added to the record since the March 2002 
decision is not cumulative of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for residuals 
of a left eye injury, and raises a reasonable possibility of 
substantiating the claim.  

3.  In a rating decision dated in July 1998 the RO denied the 
claim of entitlement to service connection for residuals of a 
left ear injury as not well grounded; the veteran did not 
appeal the July 1998 decision.  

4.  Evidence added to the record since the July 1998 decision 
is not cumulative of evidence previously of record, relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for residuals of a left 
ear injury, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied reopening of 
the claim of entitlement to service connection for residuals 
of a left eye injury is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the March 2002 rating decision 
denying the veteran's application to reopen his claim for 
service connection for residuals of a left eye injury, which 
was the last final denial with respect to this claim, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  The July 1998 rating decision that denied entitlement to 
service connection for residuals of a left ear injury is 
final.  38 U.S.C.A. § 7105 (West 2002).  

4.  Evidence received since the July 1998 rating decision 
denying entitlement to service connection for residuals of a 
left ear injury, which was the last final denial with respect 
to this claim, is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002&West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
applies in the instant case.  As the decision below 
constitutes a full grant of the part of the claims being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on these claims.  The amended 38 C.F.R. § 
3.156(a) contains a new definition of "new and material" 
evidence, which will be discussed below.  

Law and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Finality/new and material evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As noted earlier, amendments to 38 C.F.R. § 3.156(a) revised 
the standard for new and material evidence, and those 
amendments apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Because the veteran filed the instant petition to reopen in 
2003, the revised 38 C.F.R. § 3.156(a) as currently in effect 
applies to his claims.  

As it applies to this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers that, by itself, or when considered with 
pervious evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  


Background and analysis

Left eye injury

The veteran did not file a notice of disagreement within one 
year of a March 2002 letter notifying him that the RO had 
denied reopening of his claim of entitlement to service 
connection for residuals of a left eye injury.  Thus, the 
March 2002, determination became final.  38 U.S.C.A. § 7105.  

From the time of the veteran's original claim for service 
connection for residuals of a left eye injury, which he filed 
in 1949, the veteran has maintained that he received an 
injury of his left eye in service in 1946 in an explosion 
that occurred while he was reconstructing an engine he had 
dismantled.  He contends that a metallic fragment penetrated 
his eye and that although he could see from that eye after 
the injury, damage remaining after the removal fragment was 
compounded by head trauma in a post-service airplane crash in 
1947.  The veteran's service medical records do not show that 
he was treated for an eye injury in service, and while 
evidence in the record at that the time of the last final 
denial of the claim in March 2002 shows the veteran has been 
diagnosed with left eye blindness, there was no evidence 
pertaining to an eye injury or eye problems in service.  

Evidence added to the record since the March 2002 rating 
decision includes October 2003 statements from women who have 
known the veteran since before he entered service in 1945.  
One woman averred that she knew that the veteran had no 
history of an eye injury before service.  She stated that she 
had photos of him before he shipped off for service and at 
that time he had a handsome face.  She further noted that 
when she next saw him on his return home to the United States 
in 1946, he had clearly sustained evidence of head and eye 
trauma.  The other woman recalled that the veteran was "OK" 
when he went into the service, but when he returned he was 
having eye problems.  

This evidence addresses the condition of the veteran's eye 
before and immediately after service, and both lay statements 
support the veteran's claim of an in-service left eye injury.  
That is, this additional lay evidence relates to the 
unestablished fact of the occurrence of an eye injury or the 
presence of eye disability during service.  This evidence was 
not in the record prior to the August 2000 rating decision 
and when considered with the medical evidence of the 
veteran's current left eye blindness, along with the specific 
nature of the claimed injury (a piece of metal in the left 
eye), the fact that the veteran filed his original claim 
within a few years of service, and his consistent and 
credible statements on the matter over the years, to include 
testimony before the undersigned on appeal, raises a 
reasonable possibility of substantiating the claim.  In view 
of the foregoing, the Board finds that the new lay evidence 
is material to the question of whether the veteran has a 
current left eye disorder linked to in-service trauma.    

Accordingly, reopening of the claim of entitlement to service 
connection for residuals of a left eye injury is warranted.   

Left ear injury

The veteran did not file a notice of disagreement within one 
year of a July 1998 letter notifying him that the RO had 
denied service connection for a left ear injury.  The July 
1998 decision therefore became final.  38 U.S.C.A. § 7105.  

In its July 1998 rating decision, the RO denied the claim for 
service connection for a left ear injury as not well grounded 
on the basis that the service medical records did not 
document a left ear injury in service and there was no 
evidence submitted showing the claimed condition exists and 
is possibly related to service.  Evidence added to the record 
since the July 1998 decision includes the report of a June 
2000 VA audiology examination, wherein the examiner noted 
that the veteran complained of long-standing hearing loss and 
gave a history of an in-service incident when he was 
"popped" on his left ear, which caused his ear to bleed.  
On examination, the audiologist reported finding mild to 
profound mixed hearing loss in the right ear and moderate to 
profound mixed hearing loss in the right ear.  

Also added to the record were office records from a private 
physician.  In a record dated in October 2003, that physician 
noted abnormality of the left tympanic membrane and the 
veteran's history of an injury and noise exposure in service.  
On examination, the clinician noted that there was moderate 
sensorineural hearing loss in both ears and poor speech 
discrimination in both ears.  The impression was 
sensorineural hearing loss, probably noise induced as per the 
veteran's history of working in a ship's engine room.  

The evidence added to the record indicates the presence of an 
abnormal left tympanic membrane and mixed and sensorineural 
hearing loss in the left ear, which relates to the 
unestablished fact of current left ear disability.  This 
evidence was not in the record prior to the July 1998 rating 
decision and when considered with the veteran's May 2005 
hearing testimony about having been hit in the left ear 
during hand-to-hand combat training at Great Lakes Naval 
Training Center and having been exposed to extensive noise 
during his work assignments in his ship's engine room, which 
is also new evidence, raises a reasonable possibility of 
substantiating the claim.  This new evidence therefore serves 
to reopen the claim.  

Accordingly, reopening of the claim of entitlement to service 
connection for residuals of a left ear injury is warranted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left eye 
injury is reopened; the appeal of this issue is granted to 
that extent only.  

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left ear 
injury is reopened; the appeal of this issue is granted to 
that extent only.  


REMAND

The veteran has reported that in February or March 1946 while 
his ship, LST 632, was anchored in Shanghai, he was working 
on rebuilding an engine, which blew up while he was 
reassembling it.  He states that his left eye was injured, 
and a medic patched his eye, but he had to wait some time, he 
estimates three weeks, for a hospital ship to arrive in port.  
He states that the medic took him to the hospital ship where 
a doctor removed a metal fragment from his left eye.  The 
veteran states that the doctor told him to be careful because 
if he got another heavy blow to his left eye, he could lose 
his sight completely.  The veteran is concerned that service 
medical records are incomplete and that records showing 
treatment for his eye injury may have been misfiled because 
of mixups regarding his service number, which he notes was 
incorrectly reported on the deck log for LST 632 concerning 
his transfer off of that ship in May 1946. 

In response to a second VA request for records, the National 
Personnel Records Center has indicated it has no additional 
service medical records for the veteran.  There is, however, 
no indication that VA has taken any action to attempt to 
obtain any medical evidence that might be available from the 
records of the hospital ship where the veteran asserts he 
received treatment.  In this regard, the veteran has stated 
that he is unsure of the name of the hospital ship.  The 
Board notes the Dictionary of American Naval Fighting Ships, 
an excerpt of which has been place in the claims file, shows 
that from 30 September 1945 through 10 March 1946 the USS 
REPOSE (AH-16) operated at Shanghai as a base hospital.  She 
was ordered to Tsingtao on 10 March and returned to Shanghai 
on the 18th where she remained until October 1946.  This is 
generally consistent with the veteran's account of the 
circumstances surrounding his treatment on a hospital ship, 
and action should be taken to obtain any available records 
pertaining to the veteran. 

Even in the absence of securing additional service medical 
records, the Board finds that, given the specific nature of 
the claimed in-service injury (a piece of metal in the left 
eye), the recently received lay evidence supporting the claim 
of an in-service eye injury, the fact that the veteran filed 
his original left eye claim within a few years of service, 
and his consistent and credible statements on the matter over 
the years, to include testimony before the undersigned on 
appeal, the veteran should be provided a VA eye examination 
with a medical opinion addressing the question of whether he 
has a current left eye disorder due to in-service trauma 
(i.e., residuals of an in-service left eye injury requiring 
removal of a metallic fragment).  The examiner should be 
requested to review the medical evidence, including reports 
pertaining to head and facial injuries the veteran sustained 
in a plane crash after service in July 1947.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In a May 2004 rating decision, the RO denied service 
connection for bilateral hearing loss.  In a letter dated in 
late May 2004, the RO notified the veteran of that decision 
and informed him of his appellate rights.  At the hearing in 
early May 2005, the veteran stated he is seeking service 
connection for residuals of injuries to both ears and 
testified about his left ear injury, noise exposure in 
service, and problems hearing in both ears.  The transcript 
has been reduced to writing and is of record.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (holding that testimony 
at a hearing, once reduced to writing, can be construed as an 
NOD).  The Board accepts the veteran's testimony as a timely 
notice of disagreement with the May 2004 rating decision.  
38 C.F.R. §§ 20.201, 20.302(a) (2005).  No statement of the 
case has been issued on this matter.  In light of the present 
procedural posture of the issue of service connection for 
bilateral hearing loss, the Board is obligated to remand the 
issue for proper development, to include issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  See 38 C.F.R. §§ 20.300, 20.302 (2005).  

In view of the veteran's testimony concerning having 
experienced a left ear injury in service and having had 
extensive noise exposure working in the engine room of LST 
632, which he describes as noise from three huge diesel 
engines that ran simultaneously along with noise from various 
water pumps, it is the Board's judgment that the veteran 
should be provided VA audiology and ear examinations, and 
medical opinions should be obtained from the ENT examiner 
addressing the etiology of any current bilateral hearing loss 
and whether any current left ear disability is causally 
related to the claimed injury during service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The AMC should also ensure compliance with all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 38 C.F.R. § 3.159 
(2005).

Accordingly, the case is REMANDED for the following actions:  

1.  As to all issues, the AMC should 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  The 
AMC's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The AMC should provide the 
appellant written notification specific 
to his claims for service connection for 
residuals of a left eye injury, residuals 
of a left ear injury and bilateral 
hearing loss of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to any of his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The AMC should take action to attempt 
to obtain outpatient records, clinical 
records, consultation reports, and/or an 
operation report for the veteran 
pertaining to treatment, including any 
treatment for removal of a metallic 
fragment from his left eye, he may have 
received on the hospital ship USS REPOSE 
(AH-16) at any time in February, March, 
or April 1946 while the ship was 
stationed in Shanghai, China.  The AMC 
should request that the search take into 
account the veteran's correct service 
number, which appears on his Notice of 
Separation from U.S. Naval Service, 
NAVPERS-553, and the incorrect service 
number associated with his name on the 
page from the LST 632 deck log dated May 
7, 1946.  All action to obtain the 
requested records should be documented 
fully in the claims file.  

3.  Then, the AMC should arrange for a VA 
eye examination to determine the nature 
of the veteran's left eye disability and 
the identity of any residuals of the 
veteran's claimed in-service left eye 
injury that required removal of a 
metallic fragment.  After examination of 
the veteran and review of the record 
(including the veteran's service medical 
records and medical records pertaining to 
treatment he received following a plane 
crash after service in 1947), the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current left eye disease or 
disability that may be present, to 
include blindness, was caused by an 
injury that required removal of a 
metallic fragment.  

The clinician is also requested to 
provide a rationale for any opinion 
provided.  

Any test or study deemed necessary should 
be accomplished.  

The claims file and a copy of this remand 
should be provided to the examiner for 
review of pertinent documents and that it 
was available for review should be noted 
in the examination report.  

4.  In addition, the AMC should arrange 
for VA audiology and ear examinations of 
the veteran to identify any current 
residuals of a claimed in-service left 
ear injury and to determine the etiology 
or approximate onset date of any current 
bilateral hearing loss.  After 
examination and review of the record, the 
ENT examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any left ear disability that is 
currently present is causally related to 
the claimed in-service left ear injury.  
In addition, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current hearing loss 
in either ear had its onset during 
service or is causally related to any 
incident of service, including exposure 
to noise while working in his ship's 
engine room in service.  

The ENT clinician is also requested to 
provide a rationale for any opinion 
provided.  

Any test or study deemed necessary should 
be accomplished.  

The claims file should be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

5.  Following completion of any other 
indicated development, the AMC should 
adjudicate, on a de novo basis, the 
claims of entitlement to service 
connection for residuals of a left eye 
injury and service connection for 
residuals of a left ear injury.  If 
either claim remains denied, the AMC 
should issue an appropriate supplemental 
statement of the case, and the veteran 
and his attorney should be provided an 
opportunity to respond.  

Also, after undertaking any additional 
development warranted by the state of the 
record, the AMC should readjudicate the 
claim for service connection for 
bilateral hearing loss.  If the claim 
remains denied, the AMC should issue a 
statement of the case on the appeal 
initiated by the veteran from the May 
2004 rating decision.  The veteran and 
his attorney should be clearly advised of 
the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

After completion of the action outlined above, the case 
should be returned to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


